Citation Nr: 0011181	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an effective date prior to March 28, 1991, for 
the assignment of a 100 percent disability evaluation for 
pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1941 and from November 1942 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court").  
In a June 1999 decision, the Court vacated an October 1997 
Board decision, which determined that an effective date of 
December 7, 1990 was warranted for the assignment of a 100 
percent evaluation for pulmonary tuberculosis.  The Court 
remanded the matter to the Board for consideration of 
additional evidence.

By history, the Department of Veterans Affairs (VA) Manila, 
Philippines Regional Office (RO) denied entitlement to 
service connection for pulmonary tuberculosis in a June 1955 
rating decision.  During the pendency of an appeal, the RO 
granted entitlement to service connection for pulmonary 
tuberculosis in a January 1957 rating decision.  A July 1960 
rating decision rated the veteran's pulmonary tuberculosis as 
100 percent disabling, effective in March 1960.  That rating 
was reduced to a noncompensable evaluation effective in May 
1972, and then increased to 100 percent, effective July 1972.  
A noncompensable evaluation was scheduled, effective July 
1987.  The noncompensable evaluation was continued by a June 
1987 rating decision, which was subsequently appealed by the 
veteran.  In a March 1989 decision, the Board affirmed the 
noncompensable evaluation for pulmonary tuberculosis.  

This appeal arises from a July 1991 confirmed rating 
decision, which continued the previously assigned 
noncompensable evaluation for pulmonary tuberculosis.  During 
the pendency of the appeal, a 100 percent disability 
evaluation for pulmonary tuberculosis was assigned by a 
December 1993 rating decision, effective June 4, 1991.  The 
effective date for the 100 percent disability rating was 
later revised to March 28, 1991.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A December 1990 private medical record reflects diagnoses 
of class IV chronic, moderately advanced pulmonary 
tuberculosis and bronchiectasis.

3.  The veteran's claim for an increased rating for his 
service-connected pulmonary tuberculosis was received on 
March 28, 1991.

4.  In a June 1991 report, a VA examiner reported there was 
no change in the veteran's chest x-rays from August 1987 to 
December 1990.

5.  An August 1993 VA chest x-ray report reflects an 
impression of moderately advanced bilateral pulmonary 
tuberculosis with cavitations in the right upper lobe and 
residuals of pleural disease with pleural calcification in 
the left lower chest, unchanged from December 1990 to July 
1993.

6.  In a December 1993 rating decision, the RO assigned a 100 
percent evaluation for pulmonary tuberculosis, effective June 
4, 1991. 

7.  In a January 1997 rating decision, the RO assigned a 
March 28, 1991 effective date for a 100 percent evaluation 
for pulmonary tuberculosis.

7.  It was factually ascertainable that an increase in 
disability had occurred as early as one year before March 28, 
1991.




CONCLUSION OF LAW

The criteria for an effective date of one year before March 
28, 1991 for the assignment of a 100 percent evaluation for 
pulmonary tuberculosis have been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law governing effective dates requires that, unless 
provided otherwise, the effective date of an award based on 
an original claim, a claim reopened after final adjudication, 
or a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefore.  See 
38 U.S.C.A. § 5110(a).  The statutes also provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the 
application of an increased evaluation is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2).

The regulation addressing effective dates for increased 
ratings for disability compensation also provides that the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase in disability precedes the 
claim.  See Harper v. Brown, 10 Vet. App. 125 (1997).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the veteran's application for 
increased benefits.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

The veteran contends that an effective date of August 13, 
1997 is warranted for the assignment of a 100 percent 
disability evaluation.  However, a review of the record 
reflects that the Board denied the veteran's increased rating 
claim in a March 1989 decision.  The veteran filed a motion 
for reconsideration in March 1991, which was denied and 
referred to the RO as a new claim for an increased rating.  
Thus, pursuant to 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2), the earliest effective date possible as to 
this claim is March 28, 1990.  See also 38 C.F.R. 
§ 3.400(o)(2); Hazan, supra.

A review of the record reflects that a December 1990 private 
medical report revealed crackles at the left mid-lung field.  
X-rays revealed tubular ectasis in the left lower lung area.  
Sputum examination was noted as negative for acid-fast 
bacilli.  It was noted the veteran had developed a cough, 
chest pain, and dyspnea two days prior to admission as well 
as subsequent hemoptysis.  Diagnoses of pulmonary 
tuberculosis, chronic, moderately advanced, class IV, and 
bronchiectasis were noted.  

In June 1991, a VA radiologist read chest x-ray films made in 
August 1987, February 1989 and December 1990.  The VA 
examiner reported there was no change from August 1987 to 
December 1990.  A VA report of a June 1991 bronchogram 
reflects an impression of an incompletely filled bronchogram 
essentially negative on the right with mild tubular 
bronchiectatic changes in the left lobe branches.  

An August 1993 VA chest x-ray report reflects an impression 
of moderately advanced bilateral pulmonary tuberculosis with 
cavitations in the right upper lobe and residuals of pleural 
disease with pleural calcification in the left lower chest, 
unchanged from December 6, 1990 to July 29, 1993.

In October 1993, a VA TB (tuberculosis) Board reviewed the 
veteran's records and concluded that he had moderately 
advanced active pulmonary tuberculosis with cavitation in the 
right upper lung and residuals of pleural disease with 
pleural calcifications of the left lower chest.  It was noted 
that chest x-rays had been unchanged between December 1990 
and July 1993.  

A further review of the relevant evidence reflects that in a 
December 1993 rating decision, the RO granted entitlement to 
a 100 percent disability evaluation for pulmonary 
tuberculosis, effective June 4, 1991.  In a January 1997 
rating decision, the RO revised the effective date for the 
assignment of a 100 percent evaluation to March 28, 1991, the 
date of the veteran's application for an increased 
evaluation.

In summary, the evidence of record reflects that a VA 
radiologist opined the veteran's chest x-rays were unchanged 
from August 1987 to December 1990.  Additionally, the October 
1993 TB Board found the veteran was suffering from moderately 
advanced active pulmonary tuberculosis and noted that chest 
x-rays had been unchanged from December 1990 to July 1993.  
Thus, the record shows the veteran's chest x-rays have been 
unchanged from August 1987 to July 1993.

As previously noted, the law and regulations permit only a 
one-year retroactive effective date from the date of the 
claim for an increased evaluation.  Thus, although the 
evidence may reflect that an increased rating was factually 
ascertainable as early as August 1987, the earliest possible 
effective date for the assignment of a 100 percent evaluation 
for pulmonary tuberculosis is one year prior to the date of 
the veteran's claim, March 28, 1990.  Therefore, the Board 
concludes that the evidence of record warrants an effective 
date of March 28, 1990 for the assignment of a 100 percent 
evaluation for pulmonary tuberculosis.  

As noted, the Board is cognizant of the veteran's contention 
that an effective date of August 13, 1987 is warranted.  
However, as previously pointed out, the veteran did not 
appeal the Board's March 1989 decision which affirmed a zero 
percent rating for pulmonary tuberculosis.  The Board notes 
that if the veteran wishes to raise a claim alleging clear 
and unmistakable error in the Board's March 1989 rating 
decision, he must do so with specificity.  Crippen v. Brown, 
9 Vet. App. 412, 420 (1996); Fugo v. Brown, 6 Vet. App. 40, 
44 (1993) (to raise clear and unmistakable error there must 
be some degree of specificity as to what the alleged error is 
and persuasive reasons must be given as to why the result 
would have been manifestly different).  However, to date the 
veteran has not filed a claim alleging clear and unmistakable 
error in the March 1989 Board decision, and that matter is 
not presently before the Board for consideration.  



ORDER

An effective date of one year prior to March 28, 1991, for 
the assignment of a 100 percent evaluation for pulmonary 
tuberculosis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

